Case 1:16-cv-01479-DEW-JPM Document 152 Filed 03/23/21 Page 1 of 1 PageID #: 1804




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                               ALEXANDRIA DIVISION

   SEAN WESLEY CIVIL ACTION 1:16-CV-01479.

   VERSUS JUDGE WALTER

   LASALLE MANAGEMENT MAGISTRATE JUDGE PEREZ-MONTES
   COMPANY, L.L.C., et al.



                                       ORDER
                                  r

        For the reasons contained in the Report and Recommendation of the


  Magistrate Judge previously filed herein, noting the absence of objections thereto,

  and concurring with the IVtagistrate Judge's findings under the applicable law;

        IT IS ORDERED that Wesley's Motion for Partial Summary Judgment (Doc.

   131) is DENIED.

        THUS ORDERED AND SIGNED in Chambers at Shreveport, Louisiana on

  this 23rd day of March, 2021.




                                                1^ _lc^ IW^f
                                              \ JUDGE DONALD E. WALTER
                                             UNITED STATES DISTRICT JUDGE
